JS 44C/SDNY                      Case 1:19-cv-07250 Document  2 Filed
                                                      CIVIL COVER     08/02/19 Page 1 of 3
                                                                  SHEET
REV. 06/01/17
                         The JS-44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or
                         other papers as required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the
                         United States in September 197 4, is required for use of the Clerk of Court for the purpose of initiating the civil docket sheet.


PLAINTIFFS                                                                                  DEFENDANTS
VICTOR WADE and KAREN LOCH, on behalf of themselves and all others                          GPB CAPITAL HOLDINGS, LLC, GPB HOLDINGS II, LP, GPB AUTOMOTIVE
similarly situated                                                                          PORTFOLIO, LP, DAVID GENTILE, ROGER ANSCHER, WILLIAM JACOBY,
                                                                                            and DOES 1-100
ATTORNEYS (FIRM NAME, ADDRESS, AND TELEPHONE NUMBER                                         ATTORNEYS (IF KNOWN)
Adam L. Rosen
Adam L_ Rosen PLLC2-8 Haven Avenue, Suite 220
Port Washington, New York 11050 Tel: 516-407-3756

CAUSE OF ACTION (CITE THE U.S. CIVIL STATUTE UNDER WHICH YOU ARE FILING AND WRITE A BRIEF STATEMENT OF CAUSE)
                 (DO NOT CITE JURISDICTIONAL STATUTES UNLESS DIVERSITY)

Breach of Contract (Limited Partnership Agreements); Breach of Fiduciary Duty

                                                                                                                                                    Judge Previously Assigned
Has this action, case, or proceeding, or one essentially the same been previously filed in SONY at any time? No [{]Yes                         0
If yes, was this case Vol.       0   lnvol.   0   Dismissed. NoD Yes D               If yes, give d a t e - - - - - -- - - - & Case No. - - -- - - -- -

Is THIS AN INTERNATIC<NAL ARBITRATION CASE7             No      0        Yes   0
(PLACE AN [x] IN ONE BOX ONLY)                                         NATURE OF SUIT
                                 TORTS                                                                                     ACTIONS UNDER STATUTES



CONTRACT                         PERSONAL INJURY                PERSONAL INJURY             FORFEITURE/PENALTY             BANKRUPTCY                     OTHER STATUTES
                                                                ( ]367 HEALTHCARE/
                                                                                                                                                          [ 1375 FALSE CLAIMS
(   1110       INSURANCE         ( I 31 0 AIRPLANE              PHARMACEUTICAL PERSONAL     [ 1625 DRUG RELATED            [ 1422 APPEAL
(   1120       MARINE            ( I 315 AIRPLANE PRODUCT       INJURY/PRODUCT LIABILITY     SEIZURE OF PROPERTY                   28 usc 158             ( 1376 QUI TAM
(   1130       MILLER ACT                 LIABILITY             ( 1365 PERSONAL INJURY            21 USC 881               [ 1423 WITHDRAWAL              [ 1400 STATE
(   1140       NEGOTIABLE        ( I 320 ASSAULT, LIBEL &               PRODUCT LIABILITY                                          28 usc 157                     REAPPORTIONMENT
               INSTRUMENT                 SLANDER               ( 1368 ASBESTOS PERSONAL    ( 1690 OTHER                                                  ( J 410 ANTITRUST
( 1150         RECOVERY OF       ( I 330 FEDERAL                        INJURY PRODUCT                                                                    ( [430 BANKS & BANKING
               OVERPAYMENT &              EMPLOYERS'                    LIABILITY           PROPERTY RIGHTS                                               [ J450 COMMERCE
               ENFORCEMENT                LIABILITY                                                                                                       ( 1460 DEPORTATION
               OF JUDGMENT       ( I 340 MARINE                 PERSONAL PROPERTY           ( I 820 COPYRIGHTS                                            I 1470 RACKETEER INFLU-
( 1151         MEDICARE ACT      ( I 345 MARINE PRODUCT                                     ( 1830 PATENT                                                         ENCED & CORRUPT
( 1152         RECOVERY OF                LIABILITY             ( 1370 OTHER FRAUD                                                                                ORGANIZATION ACT
                                                                                            [ 1835 PATENT-ABBREVIATED NEW DRUG APPLICATION
               DEFAULTED         ( 1350 MOTOR VEHICLE           ( I 371 TRUTH IN LENDING                                                                          (RICO)
               STUDENT LOANS     ( 1355 MOTOR VEHICLE                                       [ I 840 TRADEMARK                                             [ [480 CONSUMER CREDIT
               (EXCL VETERANS)            PRODUCT LIABILITY                                                                SOCIAL SECURITY                [ 1490 CABLE/SATELLITE TV
( 1153         RECOVERY OF       ( 1360 OTHER PERSONAL
               OVERPAYMENT                INJURY                ( 1380 OTHER PERSONAL       LABOR                          (   1861 HIA (1395ff)          [ I 850 SECURITIES/
               OF VETERAN'S      ( 1362 PERSONAL INJURY-                PROPERTY DAMAGE                                    (   1862 BLACK LUNG (923)               COMMODITIES/
               BENEFITS                   MED MALPRACTICE       ( 1385 PROPERTY DAMAGE      ( 1710 FAIR LABOR              [   1863 DIWC/DIWW (405(g))             EXCHANGE
(XI160         STOCKHOLDERS                                             PRODUCT LIABILITY             STANDARDS ACT        (   I 864 SS ID TITLE XVI
               SUITS                                                                        ( I 720 LABOR/MGMT             (   1865 RSI (405(g))
( 1190         OTHER                                            PRISONER PETITIONS                    RELATIONS                                           ( 1890 OTHER STATUTORY
               CONTRACT                                         [ 1463 ALIEN DETAINEE       ( 1740 RAILWAY LABOR ACT                                              ACTIONS
( 1195         CONTRACT                                         [ 1510 MOTIONS TO           ( I 751 FAMILY MEDICAL         FEDERAL TAX SUITS              [ 1891 AGRICULTURAL ACTS
               PRODUCT           ACTIONS UNDER STATUTES                 VACATE SENTENCE     LEAVE ACT (FMLA)
               LIABILITY                                                28 usc 2255                                     [ 1870 TAXES (U _S Plainliff or
( 1196     FRANCHISE             CIVIL RIGHTS                   ( 1530 HABEAS CORPUS        [ 1790 OTHER LABOR                  Defendant)                [ 1893 ENVIRONMENTAL
                                                                ( 1535 DEATH PENALTY                LITIGATION          [ 1871 IRS-THIRD PARTY                    MATTERS
                                                                ( 1540 MANDAMUS & OTHER     [ 1791 EMPL RET INC                 26 usc 7609               [ 1895 FREEDOM OF
                                 ( 1440 OTHER CIVIL RIGHTS                                          SECURITY ACT (ERISA)                                          INFORMATION ACT
                                        (Non-Prisoner)
REAL PROPERTY                                                                                                                                             ( I 896 ARBITRATION
                                 ( 1441 VOTING                                              IMMIGRATION                                                   ( I 899 ADMINISTRATIVE
( 1210         LAND              ( I 442 EMPLOYMENT             PRISONER CIVIL RIGHTS                                                                        PROCEDURE ACT/REVIEW OR
               CONDEMNATION      [ 1443 HOUSING/                                          ( 1462 NATURALIZATION
                                                                                                                                                             APPEAL OF AGENCY DECISIO~
[ 1220         FORECLOSURE                ACCOMMODATIONS        [ 1550 CIVIL RIGHTS               APPLICATION
( 1230         RENT LEASE &      ( 1445 AMERICANS WITH          ( 1555 PRISON CONDITION   ( 1465 OTHER IMMIGRATION                                         ( I 950 CONSTITUTIONALITY OF
               EJECTMENT                  DISABILITIES -        ( 1560 CIVIL DETAINEE             ACTIONS                                                  STATE STATUTES
[ 1240         TORTS TO LAND              EMPLOYMENT               CONDITIONS OF CONFINEMENT
I 1245         TORT PRODUCT       ( 1446 AMERICANS WITH
               LIABILITY                  DISABILITIES -OTHER
( 1290         ALL OTHER          ( 1448 EDUCATION
               REAL PROPERTY




           Check if demanded in complaint:
                                                                         DO YOU CLAIM THIS CASE IS RELATED TO A CIVIL CASE NOW PENDING IN S.D. N.Y.
1/l CHECK IF THIS IS A CLASS ACTION                                      AS DEFINED BY LOCAL RULE FOR DIVISION OF BUSINESS 13?
L!.J UNDER F.R.C.P. 23                                                   IF SO, STATE:

DEMAND$ _ __ _ _ OTHER _ _ _ __                                          JUDGE ______________________ DOCKET NUMBER_ _ _ __                                                        _

Check YES only if demanded in complaint
JURY DEMAND: ~YES LNO                                                    NOTE: You must also submit at the time of filing the Statement of Relatedness form (Form IH-32) .
                            Case 1:19-cv-07250 Document 2 Filed 08/02/19 Page 2 of 3
(PLACE AN x IN ONE BOX ONLY)                                                        ORIGIN
IRJ1    Original       0   2 Removed from              0   3   Remanded    0   4   Reinstated or        0     5 Transferred from       0   6   Multidistrict      O 7 Appeal to District
                                                                                                                  (Specify District)           Litigation               Judge from
        Proceeding           State Court                       from                Reopened
                                                                                                                                               (Transferred)            Magistrate Judge
                                                               Appellate
                       0    a.   all parties represented       Court
                                                                                                                                       0 8 Multidistrict Litigation (Direct File)
                       0    b.   At least one party
                                 is prose.

(PLACE AN     x   IN ONE BOX ONLY)                                      BASIS OF JURISDICTION                                                       IF DIVERSITY, INDICATE
0   1   U.S. PLAINTIFF     0     2   U.S. DEFENDANT        0     3   FEDERAL QUESTION   IR]4 DIVERSITY                                              CITIZENSHIP BELOW.
                                                                     (U.S. NOT A PARTY)

                                     CITIZENSHIP OF PRINCIPAL PARTIES (FOR DIVERSITY CASES ONLY)
         (Place an [X] in one box for Plaintiff and one box for Defendant)

                                 PTF         DEF                                                   PTF DEF                                                                PTF       DEF
CITIZEN OF THIS STATE            [ )1        [ )1     CITIZEN OR SUBJECT OF A                      [)3[)3               INCORPORATED and PRINCIPAL PLACE                  [ )5      [ )5
                                                       FOREIGN COUNTRY                                                  OF BUSINESS IN ANOTHER STATE

CITIZEN OF ANOTHER STATE         [X) 2       [ )2     INCORPORATED or PRINCIPAL PLACE              [ )4 [ ))::4         FOREIGN NATION                                    [ )6      [ )6
                                                       OF BUSINESS IN THIS STATE

PLAINTIFF(S) ADDRESS(ES) AND COUNTY(IES)
Victor Wade- 2314 Oakwood, Lake Jackson, Texas, 77566 (Brazoria County)
Karen Loch - 1695 Hartland Drive, Decatur, GA 30033 (DeKalb County)




DEFENDANT(S) ADDRESS(ES) AND COUNTY(IES)
Please see Attached




DEFENDANT(S) ADDRESS UNKNOWN
REPRESENTATION IS HEREBY MADE THAT, AT THIS TIME, I HAVE BEEN UNABLE, WITH REASONABLE DILIGENCE, TO ASCERTAIN
THE RESIDENCE ADDRESSES OF THE FOLLOWING DEFENDANTS :
Does 1-100




                                                                      COURTHOUSE ASSIGNMENT
I hereby certify that this case should be assigned to the courthouse indicated below pursuant to Local Rule for Division of Business 18, 20 or 21 .



Check one:        THIS ACTION SM )
                                 J BE ASSIGNED TO:                                    0    WHITE PLAINS                                [R] MANHATTAN

DATE    08/02/2019       SIGNATli        E   \{(~ OF RECORD                                                   ADMITTED TO PRACTICE IN THIS DISTRICT
                                                                                                              []NO
                                                                                                              [X) YES (DATE ADMITTED Mo. 12     Yr.
RECEIPT#                                                                                                      Attorney Bar Code # AR5664

Magistrate Judge is to be designated by the Clerk of the Court.

Magistrate Judge-- - -- - - - - -- - - - -- - -- - -- - - - - is so Designated.

Ruby J. Krajick, Clerk of Court by _ _ _ _ _ _ Deputy Clerk, DATED _ _ _ _ _ __ __ ,

UNITED STATES DISTRICT COURT (NEW YORK SOUTHERN)
              Case 1:19-cv-07250 Document 2 Filed 08/02/19 Page 3 of 3



                          Attachment to Civil Case Cover Sheet

Defendants:

GPB Capital Holdings, LLC- 535 West 24th Street, 24th Floor, New York, NY 10011
(New York County)

GPB Holdings II, LP- 535 West 24th Street, 24th Floor, New York, NY 10011
(New York County)

GPB Automotive Portfolio, LP- 535 West 24th Street, 24th Floor, New York, NY 10011
(New York County)

David Gentile- 535 West 24th Street, 24th Floor, New York, NY 10011
(New York County)

Roger Anscher- 535 West 24th Street, 24th Floor, New York, NY 10011
(New York County)

William Jacoby- 535 West 24th Street, 24th Floor, New York, NY 10011
(New York County)
